Citation Nr: 0318008	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from October 1941 to December 
1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

The above issue was remanded in July 2001 for further 
development.  The case was thereafter returned to the Board.

An additional issue is the subject of the Remand discussion 
below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased rating for PTSD, currently evaluated at 30 percent 
has been obtained.

2. The symptomatology of veteran's PTSD includes mild memory 
impairment, difficulty adapting to stressful situations, 
dysthymic mood and some anxiety.  The totality of the 
veteran's symptomatology does not show such social 
occupational and social impairment as would be needed for a 
higher evaluation, including panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to an increased rating for PTSD 
currently evaluated at 30 percent.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, VA 
examinations and opinion have been provided, and there has 
been a rating decision, a statement of the case, and a 
supplemental statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

The veteran, through letters and the statement of the case 
has been notified as to evidence and information necessary to 
substantiate his claim.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC) in December 2002 and the letters 
sent to the veteran informed him of what evidence she must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

It is noted that evidence was received by the RO, to which a 
Supplemental Statement of the Case (SSOC) was not prepared.  
This evidence was VA treatment records.  Some of these 
records do describe the veteran's post traumatic stress 
disorder status; however, they do not show a different 
disability picture that is described in the evidence 
addressed in the SOC and SSOCs in this case.  Therefore, the 
Board finds that there would be no useful purpose in 
remanding for the issuance of a SSOC.  Further, the 
representative has had an opportunity to review the 
documents, thus the contents are known.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability, which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran is service connected for PTSD, with an evaluation 
of 30 percent assigned, under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
This Diagnostic Code provides:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.................................100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..................................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.....................................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).............30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication......................................10 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The evidence shows that in April 2000 a VA psychiatrist 
indicated that the veteran had been treated for post 
traumatic stress disorder caused by his combat experiences in 
WWII and despite medication the veteran was markedly limited 
in both social and occupational functioning. 

A May 2000 veteran center record noted that the veteran 
suffered from severe and chronic symptoms of post traumatic 
stress disorder.  It was further noted that there had been no 
improvement in the veteran's symptoms that the veteran was 
totally disabled, both socially and occupationally.  

On VA psychiatric examination of August 2000 the veteran 
reported that his mind wandered and he thought more about his 
emotional problems.  He reported that he was very sensitive 
and cried easily which was embarrassing while talking to 
people.  The veteran also reported being anxious at times but 
he did not report any panic attacks or obsessional rituals.  
The veteran reported that he had intrusive, distressing 
thoughts and recollections of his war experiences one or two 
times a week which upset him.  He also reported occasional 
exaggerated startle responses to unexpected, loud noises.  
The veteran stated that depressed moods would "come and 
go."  Although the veteran reported crying spells, he denied 
suicidal ideation, hopeless feelings, loss of energy or lack 
of interest.  The veteran also showed adequate impulse 
control, hallucinations and delusions were denied and he did 
not have any flashbacks.  He was not paranoid or 
hypervigilant.  He reported having friends and liking to 
associate with them.  The objective findings were that dress, 
grooming, and hygiene were good.  He was alert and oriented, 
his behavior was appropriate and cooperative, his mood was 
anxious and depressed, he appeared to be tense, and was 
tearful at times and showed memory difficulties, his speech 
was clear, relevant and logical, his recent and remote 
memories were intact and his fund of general information, 
abstract thinking and judgment were intact.  The diagnosis 
was post traumatic stress disorder.

Records from the VA medical center from January 1997 to 
January 2002 showed two instances of complaints for treatment 
for a nervous condition.  An April 2001 record showed that 
the veteran was seen for post traumatic stress disorder and 
that his third knee replacement caused his depression to 
worsen.  The veteran claimed having trouble eating and 
sleeping, he had loss of mobility, he slept about five hours 
and his appetite returned to normal.  The veteran also stated 
that he continued to have his post traumatic symptoms but he 
denied suicidal or homicidal ideation, and his mood was 
dysthymic.  The veteran had a GAF of 55.  An August 2001 
record showed that the veteran was nervous and upset a lot 
and that his mood was dysthymic most of the time.  He denied 
suicidal/homicidal ideation.  His GAF score on that record 
was 50.

On VA examination of August 2002 the veteran denied any side 
effects from his medication for post traumatic stress 
disorder.  He stated that the medications helped him to calm 
down somewhat.  The veteran stated that he was able to 
establish and maintain effective relationships.  The veteran 
also reported that he could not do some of the activities 
that he enjoyed because of his physical problems and because 
being too busy would get on his nerves.  The veteran's 
current psychological functional status was characterized by 
regular retirement from work at age 62, adequate performance 
of routine responsibilities of self-care, good family role 
functioning, chronic physical health problems, significant 
social relationships, and meaningful leisure pursuits.  The 
examination showed that the veteran did not have impairment 
of thought processes or communication, he denied delusions or 
hallucinations, and he denied suicidal or homicidal ideation, 
plan, or intent.  There were no signs of neglect of personal 
appearance or hygiene, he was oriented to time, place and 
person, he did not show spacial disorientation, his memory 
was mildly impaired, his abstract thinking and judgment were 
unimpaired, there were no indications of illogical, or 
obscure speech patterns, his rate and flow of speech were 
within normal limits, he did not have any difficulty 
understanding complex commands, he was depressed one or two 
times a week for about an hour or so, there were no 
complaints of near continuous panic or depression affecting 
the ability to function independently, and there was no 
evidence of flattened affect.  

The examiner reviewed all of the medical evidence as well as 
the rating schedule provisions, as provided by the RO, for 
post traumatic stress disorder and he opined that the veteran 
had occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A GAF was not 
requested.

On a VA treatment record of March 2003 the veteran appeared 
calmer, he showed no grossly disorganized or catatonic 
behavior, and he did not show psychomotor agitation nor 
retardation.  The veteran's speech was appropriate with 
logical associations, there was no evidence of alogia, there 
was no pressured speech, and there was no flight of ideas 
evident.  The veteran's mood was chronically low and affect 
was appropriate to the mood, without apparent flattening.  He 
also did not show any reports of current suicidal and/or 
homicidal thoughts or intentions.  He was oriented to person, 
time and place, his concentration seemed intact and his 
memory functions appeared normal for his age.  The diagnosis 
was prolonged post traumatic stress disorder.  His GAF score 
was 50.

In this case, the record does not support the veteran's claim 
for a rating in excess of 30 percent for his service 
connected PTSD, as there is no evidence of such occupational 
and social impairment demonstrated by symptomatology to 
include flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

VA examinations and treatment records show that the 
symptomatology of the veteran's PTSD problems are related to 
mild memory impairment, difficulty adapting to stressful 
situations, dysthymic mood and some anxiety.  On examination, 
the veteran did not have impairment of thought processes or 
communication, he denied delusions or hallucinations, he 
denied suicidal or homicidal ideation, plan, or intent, he 
did not show spacial disorientation, his abstract thinking 
and judgment were unimpaired, there were no indications of 
illogical, or obscure speech patterns, he did not have any 
difficulty understanding complex commands, he was depressed 
one or two times a week for about an hour or so, there were 
no complaints of near continuous panic or depression 
affecting the ability to function independently, and there 
was no evidence of flattened affect. 

On a VA examination in April 2001, the veteran's GAF was 55 
and on VA examination in August 2001, the GAF was 50 PTSD.  
The criteria to determine the correct score of a Global 
Assessment of Functioning (GAF) on this scale are found in 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS and a score between 
41 and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score between 51 and 60 contemplates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The veteran's GAF score continues to show 
that he has moderate symptomatology related to his service 
connected PTSD; as such, the preponderance of the evidence 
clearly establishes that the totality of the symptomatology 
does not meet the criteria for an increased rating.

Upon consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 30 percent rather than the 
50 percent rating.  As such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) is denied.



REMAND

By rating action of December 2002, entitlement to individual 
unemployability was denied.   In a statement from the 
veteran's representative dated April 2003, disagreement with 
the Board's decision to deny the veteran entitlement to 
individual unemployability was indicated.  As such, this can 
be considered as a Notice of Disagreement (NOD), and a 
Statement of the Case should be provided to the veteran on 
this issue.  The filing of a notice of disagreement initiates 
the appellate process, and the claims above must be 
considered in connection with the current appeal.   See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

As to the disagreement with entitlement 
to individual unemployability, the RO 
should prepare and furnish to the veteran 
a Statement of the Case and afford him 
the opportunity to file a substantive 
appeal with regard to this issue.  To 
perfect an appeal a timely substantive 
appeal must be filed.  Without such 
action, the Board does not have 
jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

